Citation Nr: 0027064	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-20 069	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of 
injuries of the right leg and right foot.  

3.  Entitlement to service connection for arthritis of the 
right leg, right knee, and right hand.  

4.  Entitlement to service connection for a low back 
disorder, to include lumbosacral arthritis.  

5.  Entitlement to a compensable rating for hearing loss of 
the right ear.  

6.  Entitlement to a compensable rating for postoperative 
residuals of a laceration of the right third finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from January 1975 to May 1976.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a July 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran was notified in June 1976 of a rating action that 
month which, in part, denied service connection residuals of 
a right knee injury, claimed as due to a grenade simulator 
explosion during basic training.  No appeal was taken from 
that rating action and it became final.  In part, this appeal 
stems from an application to reopen that claim, in which the 
veteran has now alleged that additional disabilities are due 
to that explosion.  The matter of the RO having denied the 
right knee injury claim on the basis that the right knee 
claim is not well grounded, without first addressing the 
question of reopening, will be addressed herein but the Board 
also notes that a February 2000 rating action determined that 
there was no clear and unmistakable error in the June 1976 
denial of service connection for, in part, a right knee 
condition.  No appeal has yet been taken from that 
determination.  

The veteran's 100 percent schedular rating for service-
connected paranoid schizophrenia, while reduced to 70 percent 
by an April 1989 rating action, was retroactively restored by 
a February 1990 rating.  That 100 percent rating has thus 
been effective since August 1976 and is protected.  


FINDINGS OF FACTS

1.  The veteran was notified of a June 1976 rating action 
denying service connection residuals of a right knee injury 
but he did not appeal that action.  

2.  Evidence since the June 1976 unappealed rating action, 
together with evidence previously on file, does not bear so 
directly and substantially on the matter that the new 
evidence must be considered to fairly decide the merits of 
the claim and, thus, is not new and material and does not 
reopen that claim.  

3.  The veteran has not submitted a plausible claim of 
service connection for residuals of injuries of the right leg 
and right foot.  

4.  The veteran has not submitted a plausible claim of 
service connection for arthritis of the right leg, right 
knee, and right hand.  

5.  The veteran has not submitted a plausible claim of 
service connection for a low back disorder, to include 
lumbosacral arthritis.  

6.  The service discharge examination revealed threshold 
levels, in decibels, in the right ear of 40 at 1,000 Hertz 
(Hz), 2,000 Hz, and 4,000 Hz but testing was not done at 
3,000 Hz; private audiometric testing in September 1995 
revealed threshold levels, in decibels, in the right ear were 
55 at 1,000 Hertz (Hz), 60 at 2,000 Hz, 60 at 3,000 Hz, and 
70 at 4,000 Hz.  Speech discrimination testing was not 
performed at either testing.  

7.   There is no current clinical evidence of dysfunction due 
to postoperative residuals of a laceration of the right third 
finger.  

8.  The veteran failed to attend scheduled VA examinations in 
February 1998 without good cause and upon notification by RO 
of the need for him to attend he offered no explanation for 
not having attended the 1998 examinations and did not respond 
by indicating a willingness to attend any future 
examinations.  




CONCLUSIONS OF LAW

1.  The unappealed rating action of June 1976 which denied 
service connection for residuals of a right knee injury, and 
of which the veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(1999).  

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for residuals of a right knee injury.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999). 

3.  The claim of entitlement to service connection for 
residuals of injuries of the right leg and right foot is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim of entitlement to service connection for 
arthritis of the right leg, right knee, and right hand is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim of entitlement to service connection for a low 
back disorder, to include lumbosacral arthritis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  A compensable rating for hearing loss of the right ear is 
not warranted.  38 U.S.C.A. §§ 501, 1155 (West 1991); 38 
C.F.R. § 3.655(a) and (b), 4.85, Diagnostic Code 6100 (1999).  

7.  A compensable rating for postoperative residuals of a 
laceration of the right third finger is not warranted.  38 
U.S.C.A. §§ 501, 1155 (West 1991); 38 C.F.R. § 3.655(a) and 
(b), Diagnostic Code 5225 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An August 1974 service entrance examination was negative.  An 
investigation was conducted to determine if injuries received 
in an explosion incident on March 20, 1975 were genuine.  In 
the veteran's sworn statement later that month he reported 
that on that date a grenade "simulator" had exploded about 
2 feet in front of him, knocking him back and burning his 
"outer leg (left)."  He was then treated by a medic that 
night, had seen a physician 3 times, and had a burn on his 
left leg from the blast.  A Military Police Receipt for 
Property reflects that as part of the investigation the 
veteran's clothing was collected and that there were red 
stains on the right knee portion of his pants.  

In July 1975 it was reported that since the injury the 
veteran had had headaches and hearing loss but his arms and 
legs "work OK."  A neurology evaluation revealed no 
abnormality of his arms or legs.  In September 1975 he had 
had low back pain for 6 months.  The assessments included low 
back pain, unchanged for 6 months.  In January 1976 he 
sustained a 1-centimeter laceration on the dorsum of the 3rd 
finger of his right hand, at the metacarpophalangeal (MCP) 
joint, when he struck another person, hitting that person's 
tooth.  On examination there was a "rent" (tear) in the 
dorsal capsule with entrance into the joint.  The assessment 
was an intra-articular human bite of the right long finger at 
the MCP.  

On examination for service discharge in March 1976 the 
veteran had right knee pain of uncertain etiology and 
limitation of motion of the right 3rd MCP joint due to an 
infection from his earlier injury.  He also had a history of 
some unspecified "hand" problems from recent surgery 
(apparently of the right 3rd MCP joint).  In an adjunct 
medical history questionnaire the veteran reported having or 
having had swollen or painful joints and recurrent back pain.  

A March 1976 consultation revealed that he had had right knee 
pain since the 1975 "grenade" explosion with intermittent 
giving way, pain, and aching, as well as occasional swelling, 
of the right knee.  He had had debridement of the right 3rd 
finger injury due to secondary infection.  On examination he 
had a subluxable patella which was nontender.  There was full 
range of motion of the right knee, without tenderness or 
ligamentous instability.  There was excellent right 
quadriceps muscle strength.  There was a healed surgical scar 
over the right 3rd MCP joint and there was 70 degrees of 
flexion.  He could bring the pulp of this finger to the 
distal palmar crease and there was no instability of the 
joint.  A right knee X-ray was within normal limits but an X-
ray of the right hand was not available at the time of the 
consultation.  The impressions were a painful right knee of 
uncertain etiology and limitation of motion of the right 3rd 
MCP joint secondary to infection.  In April 1976 the veteran 
complained of a problem with his right hand since surgery 
thereon.  

The evidence received since the June 1976 rating action 
includes duplicate copies of service medical records (SMRs) 
previously on file and records of VA examination, treatment, 
and hospitalization for psychiatric disability.  

During VA hospitalization in February 1978 the veteran 
twisted his right ankle.  An X-ray revealed no fractures or 
deformities but there were degenerative changes involving the 
joint space between the tarsal navicular and the cuboid 
bones.  

Private clinical records from 1982 to 1989 are negative for 
relevant musculoskeletal complaints, evaluation, treatment or 
diagnoses except for treatment for a gunshot wound (GSW) 
sustained in October 1986 when a bullet from a hand gun 
entered and exited the veteran's right calf and then entered 
and exited his right thigh.  

Records of his October 1986 private hospitalization for the 
GSW are on file and reflect that X-rays found no injury of 
his right hip and no fracture of his right leg or of his 
right femur, although there were tiny lucencies in the soft 
tissue in the lateral aspect of the mid-thigh.  

Private clinical records show that thereafter, in April 1989 
he complained of having had right foot pain for 6 or 7 years 
as well as stiffness in his right leg, in the right lateral 
anterior compartment musculature.  He had no problems with 
his calf or knee joint, or any other joints.  He also 
complained of pain across the dorsum of the right foot when 
walking.  On examination his right leg seemed normal and 
there was no tenderness about the lower leg or calf or the 
dorsum of the right foot but he had significant bilateral pes 
planus.  The assessment was chronic recurrent foot pain of 
uncertain etiology, with nothing to suggest hallux valgus 
deformity.  In May 1989 it was reported that Motrin helped 
his degenerative arthritis in his right foot.  

Private clinical records demonstrate that the veteran was 
afforded an orthopedic consultation in January 1995 for 
complaints of pain the cervical and lumbar spinal segments.  
He complained of having had weakness of, and pain which 
radiated down, his right arm and leg for about a year or so.  
He did not complained of pain in the areas of the prior 
gunshot wound of the right leg.  On examination straight leg 
raising was positive on the right and he had decreased 
sensation in the L5-S1 dermatome.  X-rays of his lumbar spine 
in January 1995 revealed no abnormality but a CT scan 
revealed slight bilateral hypertrophy at L3-4 and mild 
diffuse disc bulging at L4-5 and L5-S1 with slight bilateral 
facet hypertrophy at that level.  A cervical spine X-ray 
revealed minimal osteophytic spurring at C5-6.  The 
impressions were chronic cervical, thoracic, and lumbar 
strains with a complaint of right upper extremity 
radiculopathy and evidence of right lower extremity 
radiculopathy.  Electrodiagnostic testing in February 1995 
revealed, in part, normal right upper and lower extremities.  

Additional private clinical records of 1995 and 1996 reveal 
that in June 1995 the veteran's chief complaint was of 
arthritic pains in his right hand, knee, and ankle.  On 
examination he had pain over the MCP joints of the right hand 
but no swelling or erythema.  In August 1995 his complaints 
included right ankle pain.  The assessments included 
"osteoarthritis secondary to war injury."  

A private audiogram in September 1995 revealed the veteran's 
threshold levels, in decibels, in the right ear were 55 at 
1,000 Hertz (Hz), 60 at 2,000 Hz, 60 at 3,000 Hz, and 70 at 
4,000 Hz.  Speech discrimination testing was not performed.  

The veteran was scheduled for VA rating examinations on 
February 17, 1998 but failed to appear.  In April 1998 the RO 
wrote the veteran stating that evidence expected from such 
examinations may have been material to the outcome of his 
claims and a decision would be made based on the evidence on 
file unless he indicated a willingness to report for an 
examination.  No response was received from the veteran.  

Application to Reopen a Prior Final Denial of Service 
Connection for Residuals of a Right Knee Injury

Because no appeal was taken from the June 1976 rating action 
denying service connection for residuals of a right knee 
injury it became final.  Here, the RO has denied the 
application to reopen this claim on the basis that it is not 
well grounded.  However, regardless of how the RO ruled on 
the question of reopening, (and here it did not) the Board 
must decide whether the claim is reopened because reopening 
is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Reopening a previously denied claim 
involves three steps.  First is whether the claim should be 
reopened under 38 U.S.C.A. § 5108 (West 1991) and, second, 
whether the reopened claim is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the reopened claim is well 
grounded and the duty to assist under 38 U.S.C.A. § 5107(a) 
is met, the claim is adjudicated de novo.  Elkins v. West, 12 
Vet. App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc).

In reopening, there is a three-part analysis.  First, since 
the last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  VA 
evidence which was constructively on file and is now actually 
on file, may be new and material evidence if it is not 
cumulative and is relevant.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  If no new evidence is submitted, no 
analysis of materiality is required.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  Reopening does not focus on the elements required 
for a well grounded claim; rather, "new and material 
evidence can have been presented even though a claim is not 
well grounded."  Elkins v. West, 12 Vet. App. 209, 218 
(1999). 

In adjudicating reopening and well groundedness, the 
credibility of the evidence, but not necessarily its 
competence, is presumed.  Moreover, neither the doctrine of 
the resolution of the benefit-of-the-doubt, at 38 U.S.C.A. 
§ 5107(b) nor the duty to assist in obtaining relevant 
evidence, at 38 U.S.C.A. § 5107(a), is applicable.  Third, if 
the reopened claim is well grounded, it must then be 
adjudicated de novo and with application of the benefit-of-
the-doubt rule, after ensuring that the duty to assist has 
been fulfilled, Elkins v. West, 12 Vet. App. 209, 214-218 
(1999) and Winters v. West, 12 Vet. App. 203, 206-06 (1999) 
(en banc).  

The evidence on file in 1976 consisted only of the SMRs and 
demonstrated that the veteran may have sustained a right knee 
injury in 1975 since red stains, possible from blood, were 
found in the right knee area of his pants.  Because at 
discharge he had a subluxable patella but no other 
abnormality and X-rays were negative, the diagnosis was that 
his right knee pain was of uncertain etiology.  

The new evidence shows he sustained a GSW in 1986 of the 
right calf and right thigh without actual injury of the right 
knee and that since 1995 he has had radicular pain in the 
right lower extremity due to lumbosacral pathology.  The only 
relevant postservice evidence is a June 1995 clinical 
notation reflecting a complaint of right knee pain which was 
reportedly arthritic in nature.  However, the notation that 
the pain was arthritic could only have been based on a 
history related by the veteran inasmuch as there are no X-
rays demonstrating the presence of arthritis in his right 
knee.  Moreover, the June 1995 notation that osteoarthritis 
was due to a "war" injury is also incorrect since the 
injury was not sustained during combat but during basic 
training (and thus the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304 (1999) are not applicable).  
Accordingly, this clinical data does not render a more 
complete picture of the initial injury in 1975 and it, 
together with the rest of the new evidence, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  

The Board acknowledges that it has decided this issue on a 
different legal basis than did the RO.  However, as noted, 
reopening a previously denied claim is jurisdictional.  In 
such circumstances, the Board must considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether there is any resulting 
prejudice.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, 
the RO bypassed the first step in adjudicating an application 
to reopen a claim and proceeded to the second step, a 
procedure that was advantageous to the veteran.  Thus, there 
can be no prejudice to the veteran.  

Service Connection for disabilities of the Right Leg and 
Right Foot

A well grounded claim is one which is plausible, i.e., 
meritorious on its own or capable of substantiation and need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a) (West 1991).  For a claim of 
direct service connection to be well grounded there must be 
(1) a medical diagnosis of current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice disability 
and the current disability.  Where the determinative issue is 
one of medical causation, competent medical evidence that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (adopting the definition of a 
well grounded claim in and affirming Epps v. Brown, 9 Vet. 
App. 341, 344 (1996) (citing Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) and Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In determining well groundedness evidence must be accepted as 
true except when the evidentiary assertion [other than in a 
government record] is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet App 19, 21  (1993).  VA "must 
construe all facts, make all inferences, and apply all 
presumptions in favor of the veteran" in determining well 
groundedness.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
e.g., arthritis, which either manifests and is identified as 
such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)). 

The June 1976 rating action did not address disabilities of 
the right leg or right foot.  An examination after the March 
1975 grenade simulator explosion was negative as to his right 
leg and foot and the SMRs are otherwise negative for 
disability of the right leg or right foot.  The earliest 
evidence of pathology in the area of the right foot is the 
notation of a twisting injury of the right ankle during VA 
hospitalization in February 1978 when X-rays revealed 
degenerative changes of the right ankle, but this was more 
than two years after military service.  In April 1989 he had 
right foot pain of only 6 or 7 years duration which does not 
antedate the pain to military service or the first 
postservice year.  At that time bilateral pes planus was 
noted, although the assessment was chronic and recurrent foot 
pain of uncertain etiology.  None of these clinical records 
relates any postservice right foot pain or pathology to 
military service.  

The earliest evidence of disability of the right leg is the 
postservice GSW in October 1986 which injured the veteran's 
right calf and right thigh.  Thereafter, the only evidence of 
right leg pain are the records beginning in 1995 which 
demonstrate that pain in the right leg is radicular in nature 
and stems from lumbosacral pathology.  None of these clinical 
records relates any postservice right leg pain or pathology 
to military service.  

Accordingly, these claims are not well grounded.  

Arthritis of the Right Leg, Right Knee, and Right Hand

The veteran was notified in June 1976 of a rating action 
which, in part, granted service connection for postoperative 
residuals of a laceration of the right third finger and 
denied service connection for a right knee disorder.  No 
appeal was taken from that rating action and it became final.  
That rating action did not address service connection for 
arthritis of the right hand or right knee.  Where a prior 
adjudicative determination has addressed service connection 
for a disorder of a joint, but a veteran now claims arthritis 
of that joint (which was not previously addressed) the claim 
for arthritis, a chronic disease subject to service 
connection on a presumptive basis (thus, potentially a 
different factual basis), is a new claim.  Odiorne v. 
Principi, 3 Vet. App. 456, 460 (1992).  Thus, finality does 
not attach to the 'new' claims for arthritis of the right 
knee and right hand.  

The August 1995 clinical notation of osteoarthritis due to a 
"war" injury was an apparent reference to the complaint of 
right ankle pain and could only have been based on a history 
related by the veteran.  However, the veteran is not 
competent to stated that any arthritis that he now has 
originated during or within one year after service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, as noted the 
earliest X-ray evidence of degenerative changes of the right 
ankle is in February 1978 but this was more than two years 
after military service.  There is no radiological evidence on 
file of arthritis of the right knee or the right leg.  

Similarly, while there may have been some bony involvement of 
the right 3rd MCP joint at the time of the initial inservice 
injury, there is also no radiological evidence of arthritis 
of the right 3rd MCP joint or anywhere in the veteran's right 
hand.  

Accordingly, these claims are not well grounded.  

Service connection for a Back Disorder

The veteran did complained of low back pain during service, 
beginning in September 1975 of 6 months duration which would 
antedate the pain to the March 1975 injury.  He again 
complained of low back pain at service discharge in March 
1976.  Thereafter, there is no clinical evidence pertaining 
to his low back until 1995 when he had radicular pain and 
studies revealed disc bulging and facet hypertrophy of the 
lumbosacral spine (and the Board observes that the latter is 
not inconsistent with and may be evidence of arthritis).  
However, it must also be noted that in 1995 his complaints of 
radicular pain were of relatively recent origin, having begun 
only a year or so earlier.  

There is no competent evidence linking the veteran's current 
lumbosacral pathology with his complaints of low back pain 
during service.  The veteran is not competent to state that 
his complaints of radicular low back pain of recent origin 
are due to the same cause of his complaints of low back pain 
during service, when the inservice complaints were not 
radicular in nature.  Thus, this claim is also not well 
grounded. 

Increased Ratings

Disability evaluations are based on the average impairment of 
earning capacity and are primarily determined by comparing 
objective and clinical findings with the criteria set forth 
in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  A higher schedular rating will be assigned if the 
disability more closely approximates those criteria; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
An extraschedular evaluation is assignable if there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization rendering impractical and 
inadequate the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The July 1995 rating action appealed and the September 1995 
statement of the case (SOC) denied the increased rating 
claims on the basis that they were not well grounded.  
However, when there is alleged increase in disability, an 
increased rating claim is well grounded and VA thus has a 
duty to assist in developing relevant facts.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  However, the November 1998 supplemental 
SOC (SSOC) addressed the claims on the merits.  

38 C.F.R. § 3.326(a) (1993) provides, in part, that 
"[i]ndividuals for whom examinations have been authorized 
and scheduled are required to report for such examinations."  
In Holland v. Brown, 6 Vet. App. 443, 448-49 (1994) it was 
noted that the duty to assist is not a one-way street, Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), and that 38 
C.F.R. § 3.326(a) requires a claimant seeking an increased 
rating to report for such an examination.  

In pertinent part, the provisions of 38 C.F.R. § 3.655(a) 
state:  "When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without 
good cause, fails to report for such examination, or re-
examination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate."  
Paragraph (b) of that regulation provides, in pertinent 
part:  "When the examination was scheduled in conjunction 
with...a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied."  

The evidentiary record does not contain any explanation why 
the veteran failed to report for the scheduled VA 
examination in February 1998.  The service representative 
requested that in light of the fact that the veteran is 
rated 100 percent disabled due to service-connected 
schizophrenia and the fact that rating examinations had not 
been conducted in a number of years, that the veteran be 
rescheduled for VA rating examinations.  However, the RO 
informed the veteran by letter in April 1998 that unless he 
indicated a willingness to report for an examination his 
claims a decision would be made on the basis of the evidence 
of record.  There was no response to this April 1998 RO 
letter and, thus, he has not proffered any reason for his 
failure to report and has not indicated a willingness to 
report for a future examination.  

The Board acknowledges that the veteran has never undergone 
postservice VA examinations for rating his hearing loss or 
his residuals of a laceration of the right third finger.  
Indeed, it was for this reason that the rating examinations 
scheduled in February 1998 were essential.  

Hearing Loss of the Right Ear 

The service discharge examination revealed threshold levels, 
in decibels, in the right ear of 40 at 1,000 Hertz (Hz), 
2,000 Hz, and 4,000 Hz but testing was not done at 3,000 Hz; 
private audiometric testing in September 1995 revealed 
threshold levels, in decibels, in the right ear were 55 at 
1,000 Hertz (Hz), 60 at 2,000 Hz, 60 at 3,000 Hz, and 70 at 
4,000 Hz.  Speech discrimination testing was not performed at 
either testing, which is now required for rating purposes.  
See 38 C.F.R. § 4.85 (1999).  

Evaluations of service-connected unilateral hearing loss 
range from a noncompensable evaluation to 10 percent, based 
on organic impairment of hearing acuity.  A noncompensable 
evaluation is for assignment for unilateral hearing loss when 
the veteran's hearing acuity in the service-connected ear is 
level IX or less.  To warrant a compensable evaluation of 
10 percent for unilateral hearing loss, hearing acuity in the 
service-connected ear must be level X or XI.  

Because speech discrimination testing was not done at service 
discharge or at the time of the private audiometric testing 
in 1995, those results may not now be used for rating 
purposes.  However, 38 C.F.R. § 4.86(a) provides that when 
puretone threshold level at the specified four frequencies 
(1,000, 2,000, 3,000, and 4,000 Hz) is 55 decibels or more, 
rating may be done under either Table VI or Table VIA, 
whichever results in the highest level.  Here, Table VI may 
not be used because its' use requires the results of speech 
discrimination testing.  However, Table VIa does not require 
the results of speech discrimination testing and here the 
1995 private testing yields decibels levels at each frequency 
of 55 or above and averages to 61.25 which under Table VIa 
translates to level Roman Numeral IV.  Clearly, this is far 
less than the required level X or XI required for a 
compensable rating.  

Post Operative Residuals of a Laceration of the Right Third 
Finger

The veteran has never had any postservice VA examinations for 
his residual right 3rd finger scar and there are no 
postservice private clinical records indicating symptomatic 
residuals except for that 1995 complaint of pain.  However, 
there is no evidence that this pain causes any dysfunction. 

While a noncompensable degree of limited motion due to 
arthritis can be awarded a compensable rating when there is 
at least some limitation of motion or dysfunction, here there 
is no radiological evidence of arthritis.  Indeed, there is 
no current clinical evidence of limitation of motion, 
ankylosis or dysfunction.  Generally see 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) and DCs 5003 and 5225 (1999).  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 


ORDER

The application to reopen the claim for service connection 
for residuals of a right knee injury is denied.  

The claims for service connection for residuals of injuries 
of the right leg and right foot is denied as not well 
grounded.  

The claims for service connection for arthritis of the right 
leg, right knee, and right hand are denied as not well 
grounded.  

The claim for service connection for a low back disorder, to 
include lumbosacral arthritis, is denied as not well 
grounded.  

The claims for compensable ratings for hearing loss of the 
right ear and for postoperative residuals of a laceration of 
the right third finger are denied.  



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



